Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 1-22 and 26-33 are currently pending and presented for examination on the merits. 
Applicant's Amendment filed on August 5, 2020 has been received and entered into
the present application.
Claims 23-25 are cancelled.
Claims 1, 7, 15-16 and 26 are amended.
Claims 32-33 are new.
Claims 9, 12 and 27 are withdrawn.
Applicant’s arguments, filed July 14, 2020, have been fully considered. Objection of claims 15-16, and rejection of claims 1, 7-8 and 23-26 under 35 U.S.C 112(b) have been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 1-8, 10-22, 26, and 28-33 are under examination in the instant office action.
Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 recites “dicaprylyl carbonate as fatty ester and caprylic/capric triglycerides as triglycerides” in line 5.   
It seems that Applicant intended to claim “dicaprylyl carbonate as fatty acid ester”. 
Appropriate correction is required.

New Rejection Due to Claims Amendments 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 recites “The method as claimed in claim 23,” in line 1.
	Claim 30 recites “The method as claimed n claim 24,” in line 1.
	Claim 31 recites “The method as claimed in claim 25,” in line 1.
It is unclear whether Applicant intended to change the claim dependency since claims 23-25 have been cancelled. 
The examiner is interpreting that claims 29-31 dependent from claim 1.
Clarification is required.
Modified Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 13, 15-17, 19-22, 26, and 28-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herbert (GB 493378)  in view of Siegel-Maier, Karyn. ("Why bathing is a lot more than just scrubbing behind our ears." Better Nutrition 61.9 (1999): 68 as evidenced by the product label) and Hyldgaard et al. (WO199805294).
Herbert et al. generally teaches a topical formulation (applied to the scalp) comprising a mixture of juice or alcoholic extract of onion (or of garlic, leek, shallot or chives) together with a fatty oil and sufficient perfume to counteract the odour of onion [col.1, para. 6]. The reference teaches when a liquid preparation is desired there may also incorporate with the aforesaid ingredients a suitable liquid vehicle [col. 2, para.1]. An example comprises onion extract at 48%, the oil at 21%, a liquid component (bay rum) at 26%, and other components such as perfumes at 4% [col. 2, para 2 and 5]. The preparation may be made up in the form of cream, ointment or pomade with a suitable base for example a mixture of petrolatum anhydrous wool fat or coconut oil [col.2, para. 3]. The general composition of Herbert et al. does not have phase separation nor teaches rinsing with water.
Herbert et al. does not explicitly teach treating or caring for damaged skin tissue, stretch marks or scarred tissue [claims 1, and 23-26], and 5-15%, 5%-10% by weight of onion extract of the claims [claims 1-2, 6-7 and 23-26], wherein agent further comprises  an aqueous phase and one or more emulsifiers with coemulsifiers [claims 3, and 29-31], first components W/O 
Siegel-Maier teaches Derma E Scar gel comprising onion extract, allantoin, and panthenol useful in treatment of appearance of scars, calluses, stretch marks, and other skin hardenings and scar tissue. (The teaching reads on acne or cosmetic operations, cuts, operation wounds, burns, age-related degeneration).
Hyldgaard et al. teaches an oil-in-water emulsion containing C10-C24 fatty acid derivatives for treating skin of mammals [claims 11 and 26 and p.4, para 6].  Further, the reference teaches “The emulsion contains an oily phase [p.1, para 1 and p.4, para 6]. The oily phase may constitute not more than about 50% w/w of the total emulsion such as in a range corresponding to about 1-50% w/w such as about 5-40% w/w, and about 10-30% w/w.” [p.7, para. 1]. The reference teaches polyoxyethylene fatty acid esters (Myrj series) used as surfactants and emulsifiers [p.15, para 3]. The total concentration of surfactant/emulsifier for us in an emulsion is in a range to from about 5% to about 40%, such as from about 10- to about 35%w/w or from about 15% to 25% w/w [p.14, para 5]. The oily phase comprises a second lipid such as glyceryl triisostearate [p.19, para. 3].  The reference teaches inclusive in the composition are onion extracts [p.25, para. 1]. “With respect to the concentration of the first lipid, or whenever relevant in combination with an extract, in the emulsion, it is generally in a range et al. does not have phase separation. Sunscreen can be include in the emulsions such as octocrylene, benzophenone-3 and butyl methoxydibenzoylmethane [p.28, ln 10-29].
It would have been obvious to one of ordinary skill in the art at the time of the invention to topically treat damaged skin using an alcohol onion extract comprising oils and other additives.  The motivation comes from the teachings of Herbert et al. and Hyldgaard et al. that emulsion alcohol onion extracts are used topically, and further from Siegel-Maier et al. that onion extracts treat scars, stretch marks and scarred tissue. Therefore, a skilled artisan would have reasonable expectation of successfully treating scars, stretch marks and scarred tissue using an ethanol onion extract emulsion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the onion extract amounts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.
In regards to the limitations wherein agent further comprises an aqueous phase and one or more emulsifiers with coemulsifiers, first components W/O emulsifier, and second components is water or water/alcohol as recited in claims 3-4, 7, 26 and 29. Herbert taught 
an topical formulation (applied to the scalp) comprising a mixture of juice or alcoholic extract of onion (or of garlic, leek, shallot or chives) together with a fatty oil and sufficient perfume to counteract the odour of onion. Hyldgaard et al. taught a topical oil in water emulsion comprising onion extract, an oily phase (first lipid), additional emulsifiers water and pharmaceutically et al. into the composition of Herbert would have resulted from the fact that both composition are considered oil in water emulsion containing onion extract for topical administration. 
	
In regard to the limitation wherein the first component is present 0.1-15%, 0.5-15%, 0.5-10% as recited in claims 4-7. Herbert taught a composition comprising onion extract at 48%, the oil at 21%, a liquid component (bay rum) at 26%, and other components such as perfumes at 4%. Hyldgaard et al. taught that the oily phase may constitute not more than about 50% w/w of the total emulsion such as in a range corresponding to about 1-50% w/w such as about 5-40% w/w, and about 10-30% w/w.” Motivation to use the amounts of Hyldgaard et al. into the composition of Herbert would have resulted from the fact that both composition are considered oil in water emulsion containing onion extract for topical administration. Further, the amounts discloses by Herbert and Hyldgaard et al. overlap with instantly claimed amounts suitable in a topical composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
In regards to the limitations wherein 0.1-25% by weight, 0.1-20% by weight, 0.5-25% by weight, 0.1-32% by weight  of additives as recited in claims 1-2, 5-6, 23-26. Herbert taught a composition comprising onion extract at 48%, the oil at 21%, a liquid component (bay rum) at 26%, and other components such as perfumes at 4%. Motivation to use the amounts of Herbert. would have resulted from the fact that both composition are considered oil in water emulsion containing onion extract for topical administration. Further, the amounts discloses by Herbert overlap with instantly claimed amounts suitable in a topical composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
In regards to the limitations wherein the W/O emulsifier has a HLB value 1-8 and O/W emulsifier has a HLB value of 9-18 and, and wherein the W/O is polyethoxylated product as recited in claims 10-11, 13, 26 and 28. Herbert taught a topical formulation (applied to the scalp) comprising a mixture of juice or alcoholic extract of onion (or of garlic, leek, shallot or chives) together with a fatty oil and sufficient perfume to counteract the odour of onion. Hyldgaard et al. taught a topical oil in water emulsion comprising onion extract, an oily phase (first lipid), additional emulsifiers water and pharmaceutically acceptable excipients. The emulsions disclosed by Hyldgaard et al. discloses suitable surfactants/emulsifiers to be polyethoxylated product having HLB of value in a range corresponding to from about 4 to about 30 such as in a range of from about 6 to about 17. Motivation to combine the oil in water emulsion components of Hyldgaard et al. into the composition of Herbert would have resulted from the fact that both composition are considered oil in water emulsion containing onion extract for topical administration. Further, Hyldgaard et al. discloses types surfactant/emulsifiers with HLB that are suitable to be included in a topical oil in water emulsion that includes onion extract and is suitable for topical administration. 
In regards to the limitations wherein the stabilizers acrylates or polysaccharides and wherein the additives is allantoin as recited in claims 15-16.  Siegel-Maier et al. teaches Derma E Scar gel comprising onion extract, allantoin, and panthenol useful in treatment of appearance of scars, calluses, stretch marks, and other skin hardenings and scar tissue. Herbert taught a topical formulation (applied to the scalp) comprising a mixture of juice or alcoholic extract of onion (or of garlic, leek, shallot or chives) together with a fatty oil and sufficient perfume to counteract the odour of onion. Hyldgaard et al. taught a topical oil in water emulsion comprising onion extract, an oily phase (first lipid), additional emulsifiers water and pharmaceutically acceptable excipients including stabilizing agents. Motivation to incorporate allantoin and et al. into the composition of Hebert would have resulted from the fact that all of the references are drawn to topical compositions containing onion extract for topical treatment of scars, stretch marks or scarred skin tissue. 
In regards to the limitation wherein the scarred tissue is tissue arisen as a result of acne or cosmetic operation, wherein the damaged skin has arisen due to cuts, operation wounds, burns or aged-related degeneration and method of reducing or smoothing the appearance of a scar as recited in claims 20, 22 and 32. Herbert taught as topical compositions comprising of alcoholic onion extract and Siegel-Maier taught a topical composition comprising onion extract for the treatment of scars, and stretch marks. One of ordinary skill in the art would have understood that the scars can result from accidental cuts, surgical procedures, burns or acne since most of individuals suffer from cuts to the skin due to accidents, surgery or acne. Thus, the limitations of claims 20, 22 and 32 are cuts or damaged skin tissue arisen from everyday exposure in a mammals lifetime. 
In regards to the limitation wherein the cream is applied at least once daily as recited in claim 32. Hebert et al., Siegel-Maier et al. taught compositions intended for topical administration for the treatment of skin conditions or afflictions. Thus, the skilled artisan would have understood that the active step of applying the topical composition at least once daily would have been within the purview of the skilled artisan since the topical compositions are intended to treat skin related conditions or afflictions. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Herbert, Siegel-Maier and Hyldgaard et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.

s 14, 18 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herbert (GB 493378) in view of Siegel-Maier, Karyn. ("Why bathing is a lot more than just scrubbing behind our ears." Better Nutrition 61.9 (1999): 68 as evidenced by the product label) and Hyldgaard et al. (WO199805294), as applied to claims 2-3,5-8, 13-18, 20-22, and 24-37 above, and further in view of Riedel et al. (US 6419938 B1 filling date of July 26, 2000).
Herbert, Siegel-Maier, and Hyldgaard et al. are as discussed above.
Herbert, Siegel-Maier, and Hyldgaard et al. fail to teach the o/w emulsifier of ceteareth-12 [claim 14], the lecithins [claim 23], and UV filters include octocrylene, benzophenone-3 and butyl methoxydibenzoylmethane [claim 33].
Riedel et al. teaches a dermatological composition comprising ceteareth-12 and lecithin which are O/W emulsifiers [col. 10, ln 60-65].  The dermatological composition can include nonpolar oils such as Miglyol 812 (caprylic/capric triglyceride) [table 1, col 6, ln 39-45]. The reference also teaches vegetable extracts as additional components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to interchange the emulsifiers.  The motivation comes from the teaching of Hyldgaard et al. that O/W emulsifiers are useful in the emulsion and further from Riedel et al. that ceteareth-12, lecithin are O/W emulsifiers and caprylic/capric triglycerides is a suitable nonpolar oil.  Therefore, a skilled artisan would have reasonable expectation of successfully formulating a topical composition with the O/W emulsifiers ceteareth-12 and lecithin, and nonpolar oil caprylic/capric triglyceride.
In regards to the fatty acid ester is dicaprylyl carbonate as recited in claim 33. Hyldgaard et al. taught a topical oil in water emulsion comprising onion extract, an oily phase (first lipid), additional emulsifier’s water and pharmaceutically acceptable excipients. In addition, Hyldgaard et al. taught polyoxyethylene fatty acid esters (Myrj series) used as surfactants and emulsifiers. The skilled artisan in the art of formulating O/W emulsions would have been motivated to try different fatty acids esters in O/W comprising onion extract, oily phase, emulsifiers and water et al. taught that fatty acid esters are suitable emulsifiers to be include in O/W emulsion containing an onion extract.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Herbert, Siegel-Maier, Hyldgaard et al. and Riedel et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed August 5, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Publication ‘378 neither discloses an oil in water agent as required by the instantly claimed method, nor does it disclose treatment of damaged skin tissues. Derma e Scar Gel appears to be a hydrogel and is clearly not a cream comprised of an oil in water emulsion. 
Hyldgaard et al. is the provision of an improved form oil in water emulsion for cleansing the skin. Hyldgaard et al. emulsion are designed for cleansing the skin and would not be suitable to be applied to the skin without rising. Hyldgaard et al. disclose “onion extract” among a long list of possible ingredients.
The surprising effects demonstrated in the instant specification that is possible to formulate a water/ethanol onion extract into an oil in water formulation of the cream or ointment type.  The resulting composition was stable and can be applied on skin without any phase separation. 
Examiner’s Response:
The examiner has carefully considered Applicant arguments and unexpected results however does not find them persuasive at the present time. The Examiner relied on Hebert et al. for the teaching that onion extract formulations in emulsion form are known to be applied 
In regards to the argument directed to phase separation and Hyldgaard et al. emulsion are designed for cleansing the skin and would not be suitable to be applied to the skin without rising. Hyldgaard et al. is relied upon the teachings that demonstrates that an oil in water emulsion containing the instantly claimed components (categories) and onion extract can be effectively formulated. In addition, topical formulation sooner rather than later will be removed off the skin due to sweating and environmental factors. Thus, relying on the argument that the oil in water emulsions of Hyldgaard et al. are intended for cleansing is not persuasive. 
In regards the argument that Hyldgaard et al. disclose “onion extract” among a long list of possible ingredients. The teachings of Siegel-Maier et al. demonstrates that composition having onion extract active is used to treat the appearance of scars, calluses, stretch marks and other skin hardening and scar tissue. Hyldgaard et al. provides the motivation and instruction that the generic components as claimed can be included into an oil in water emulsion formulation.
	In regards to the arguments directed to the unexpected stability of the instantly claimed compositions. Applicant describes in the as-filed specification a total of 9 compositions. Each of the compositions described in the as-field specification encompass a combination of different components fats, surfactants, emulsifiers, antioxidants, etc., as wells as the amounts of the components is different. In addition, there is no comparison of the stability properties of each or at least of two/ three or four compositions. Also, the claims are drawn to generic components and amounts fat (oil), additives and solvents. It is premature to conclude whether the .  
Conclusion
Rejection of claims 1-8, 10-22, 26, and 28-33 is proper. 
No claims are allowed.
Claims 9, 12 and 27 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627